Citation Nr: 0638794	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-07 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder, claimed as carpal tunnel syndrome.

2.  Entitlement to service connection for an upper back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to June 1975, 
and from March 1993 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.

A hearing before the undersigned in Washington, D.C. was held 
in June 2006.  A transcript of that hearing is of record.

The veteran's March 2004 substantive appeal identifies the 
following issues for appeal: Entitlement to service 
connection for (1) erectile dysfunction; (2) bilateral wrist 
disorder; and (3) an upper back disorder.  The veteran 
initially sought service connection for both an upper and 
lower back disorder.  However, in an attachment to the 
substantive appeal the veteran concedes that there is no 
evidence of a lower back disorder.  Further, a Statement in 
Support of Claim dated in December 2004 references only the 
upper back disorder as one of the issues on appeal.  Thus, 
the only the issue of his upper back disorder is in appellate 
status.  

The Board notes that the RO granted service connection for 
erectile dysfunction by rating action dated in February 2006.  
The veteran has not submitted a notice of disagreement with 
that decision.  Therefore, the issue of entitlement to 
service connection for erectile dysfunction is not in 
appellate status.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a bilateral wrist disability which is 
related to service.

2.  The preponderance of the evidence is against a finding 
that an upper back disorder is related to service or that 
arthritis of the upper spine manifested within the first post 
service year.


CONCLUSIONS OF LAW

1.  A bilateral wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  An upper back disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA for a bilateral wrist disorder by a 
letter dated in April 2001, and for an upper back disorder by 
a letter dated in January 2003.  The originating agency 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, and the assistance that VA 
would provide to obtain evidence on his behalf.  The veteran 
was not explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The RO's April 2001 and 
January 2003 letters informed the veteran that additional 
information or evidence was needed to support his claims.  
The letters specifically requested that he submit such 
evidence or provide VA with the information necessary for VA 
to obtain medical records and other relevant evidence on his 
behalf, and essentially made the veteran aware that he should 
submit any evidence he had that pertained to his claims.  
Therefore, the Board finds that the veteran was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
records, which will be addressed as pertinent.  In addition, 
the veteran has not identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Indeed, the 
veteran specifically indicated in a February 2006 letter to 
the RO that all pertinent evidence is of record.  The Board 
notes that during the veteran's June 2006 hearing, he 
submitted additional evidence in support of his carpal tunnel 
claim along with a waiver of consideration by the agency of 
original jurisdiction.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notices and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess.  For the above reasons, it is not unfairly 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006). 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Bilateral Wrist Disorder

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of any disabilities 
involving either wrist.  An enlistment flight physical 
examination report dated in April 1971 and a discharge 
examination report dated in June 1975 reflect that the 
veteran's extremities and musculoskeletal evaluations were 
normal.  An enlistment examination report dated in February 
1993 and an annual flight physical dated July 1999, which is 
essentially contemporaneous with his 1999 discharge, are also 
negative for wrist problems.

Private medical records reflect that the veteran's carpal 
tunnel syndrome was first diagnosed in February 2002, some 
three years after his discharge from service.  Specifically, 
the treatment record of A. Soyer, M.D. reflects that mildly 
abnormal electrodiagnostic studies revealed evidence of right 
carpal tunnel syndrome.   However, the medical record does 
not relate the veteran's current carpal tunnel syndrome to 
military service.

An affidavit dated December 2002 includes a statement by 
Colonel D. Nielsen, indicating that as the veteran's superior 
officer between 1993 and 1999, he was aware that the 
veteran's duties required extensive use of a computer 
throughout the work day during that six year period of time.  
However, absent an accompanying medical opinion indicating 
that the veteran's computer use in service caused his carpal 
tunnel syndrome, the affidavit is entitled to little 
probative weight.  See Espiritu, supra.

During the veteran's June 2006 hearing, he offered his own 
arguments to the effect that he believes his currently 
diagnosed disorder involving one or both wrists was incurred 
in service as a result of computer use.  However, the veteran 
does not claim, nor does the record show, that he has any 
medical expertise.  Hence, his opinion is insufficient to 
demonstrate that he has a wrist disorder that is related to 
service.  See Espiritu, supra.  

Also during the hearing, the veteran submitted two medical 
articles pertaining to carpal tunnel syndrome.  Although 
medical literature can provide important support for a claim 
when combined with an opinion of a medical professional, a 
medical opinion favorable to the veteran's claim is not of 
record.  See Mattern v. West 12 Vet. App. 222, 228 (1999).  
Therefore, the Board assigns little weight to these 
materials. 

Significantly, the veteran testified during the June 2006 
hearing that he no longer has symptoms of a wrist disability.  
He attributed the abatement of his symptoms to a lack of 
repetitive motion of his wrists.  The veteran also testified 
that the disability affected his right wrist, but not the 
left.  The veteran is competent to testify as to the 
symptomatology of his current disability.  See Espiritu, 
supra.  Therefore, the veteran's testimony that he no longer 
has symptoms of a disability weighs against the claim as a 
current disability is a prerequisite to allowance of service 
connection.

In sum, the veteran did not exhibit a disability involving 
either wrist while in service.  While recent medical records 
demonstrate that the veteran has a currently diagnosed 
disorder of the right wrist, namely, carpal tunnel syndrome, 
no competent evidence of record demonstrates that the 
disorder is related to his military service.  Further, the 
veteran's June 2006 testimony demonstrates that he does not 
have a current disability involving either wrist.  See 
Hickman, supra.  Accordingly, the Board finds that service 
connection is not warranted.

Upper Back Disorder

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of any disabilities 
involving his back.  The April 1971 enlistment flight 
physical report and the June 1975 discharge examination 
report both reflect normal spinal and musculoskeletal 
systems, as do the February 1993 enlistment examination and 
the July 1999 annual flight physical reports.

Private medical records reflect that the veteran was 
diagnosed by Neurology Services, Inc. in January 2002 with a 
herniated nucleus pulposus suspected at vertabrae C5-C6, with 
bulging disc at C4-C5, and radicular symptoms, some three 
years after his discharge from service.  However, the records 
do not link the veteran's upper back disorder to service.

In sum, the veteran did not exhibit a disability involving 
his upper back while in service.  While recent medical 
records demonstrate that the veteran has a currently 
diagnosed upper back disorder, namely, a herniated nucleus 
pulposus suspected at vertabrae C5-C6, a bulging disc at C4-
C5, and radicular symptoms, no competent evidence of record 
demonstrates that the disorder is related to his military 
service or any other in-service illness or injury.  Further, 
there has been no showing of that any arthritis of the upper 
spine was manifest to a compensable degree within one year 
after the veteran's discharge from service.  Accordingly, the 
Board finds that service connection is not warranted.


VA Examinations Not Warranted

The Board declines to obtain medical nexus opinions with 
respect to the veteran's service connection claims.  As 
explained, no competent evidence demonstrates findings of a 
wrist disorder or disorder of the upper back in service or 
for several years after the veteran's discharge from service, 
and there is competent evidence in the form of the veteran's 
hearing testimony demonstrating that he does not currently 
have a disability involving his wrists.  Thus, there is no 
true indication that these disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of pathology in service, the 
negative examination performed at separation from service, 
and the first suggestion of pertinent disability several 
years after active duty, relating the veteran's bilateral 
wrist disorder or upper back disorder to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A § 5103A(a)(2).

As the preponderance of the evidence weighs against the grant 
of service connection for both claims in this appeal, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a bilateral wrist disorder is denied.

Service connection for an upper back disorder is denied.


_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


